CERTIFICATION PURSUANT TO SECTION -OXLEY ACT I, C. K. Lawson, President and Treasurer of Armstrong Associates, Inc. (the “Registrant”), certify to the best of my knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ C. K. Lawson C. K. Lawson President March 10, 2011
